DOORING, District Judge.
Sadie E. Bell has petitioned this court for a writ of habeas corpus on behalf of Loletta Bell, a child of about six years of age. The petition shows that the petitioner and her husband duly and regularly adopted the child in Nevada in July, 1911, in accordance with the laws of that state and with the consent of the mother; that the child was then but 18 days old; that petitioner and her husband had the care and custody of the child by virtue of the adoption proceedings until December 18, 1915, when the mother kidnapped her, and removed her from that state; that the adoptive parents were unable to find her until quite recently, when they found h'er in this district in the custody of the mother; that petitioner is a resident and citizen of the state of Nevada, and the mother a resident and citizen of this state. The petitioner seeks by this proceeding to have the custody of the child taken from the mother and transferred to her in accordance with the Nevada decree.
An order to show cause was issued and served upon the mother, who has filed a demurrer to the petition, by which the jurisdiction of the court is sharply questioned. Petitioner contends that the court has jurisdiction, both because of the diverse citizenship of the parties and because it is the duty of the court to “give full faith and credit to the Nevada decree.” Upon neither ground can the jurisdiction of the court be upheld. Petitioner cites no authority in support of her contention, and the principles supporting the contention of respondent are fully set out in Re Burrus, 136 U. S. 586, 10 Sup. Ct. 850, 34 L. Ed. 1500, Clifford v. Williams (C. C.) 131 Red. 100, and Hoadly v. Chase (C. C.) 126 Fed. 818. _ *
_ The court being without jurisdiction, the demurrer to the petition will be sustained, and the proceeding dismissed.